756 N.W.2d 711 (2008)
In re Laurence Gee ROBBINS, Jr. and Brain Jamal Robbins, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Deonna I. Sanders, Respondent-Appellant, and
Laurence Robbins, Respondent.
Docket No. 137249. COA No. 284790.
Supreme Court of Michigan.
October 15, 2008.

Order
On order of the Court, the application for leave to appeal the May 1, 2008 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the May 1 and August 13, 2008 orders of the Court of Appeals and we REMAND this case to the Court of Appeals for reinstatement of the respondent-mother's claim of appeal. The record does not demonstrate that the family court substantially complied with the court rules governing termination *712 of the respondent-mother's parental rights and notice of appellate rights.